Citation Nr: 0518252	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  04-26 968	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from September 1964 
to September 1968.  He died in May 1996.  The appellant is 
his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the appellant's claim for 
Dependency and Indemnity Compensation (DIC) based on a 
determination of service connection for the cause of the 
veteran's death.  The appellant testified at a hearing held 
before the Board sitting in St. Paul in February 2005 in 
connection with the appeal.  A transcript of the hearing was 
prepared and a copy is of record.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.  


REMAND

The Board has determined that, for the reasons that follow, 
the appeal of the denial of service connection for the cause 
of the veteran's death must be remanded to the VBA AMC for 
further procedural and evidentiary development.  

Preliminary Matter:  VA Duty to Notify and Assist the 
Claimant.

Before proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the present case, the RO sent the appellant a VCAA notice 
letter in December 2002, but the letter did not fully comply 
with the content requirements for a VCAA notice.  The primary 
deficiency was that it did not inform the appellant as to the 
information and evidence that VA will seek to provide.  See 
Quartuccio v. Principi, 16 Vet. App 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)).  The "fourth element" also was not included.  

The Board lacks the authority to take action on its own to 
cure a defect in a VCAA notice.  Disabled American Veterans 
v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).  It would be 
contrary to the law and potentially prejudicial to the 
appellant for the Board to issue a decision before the VCAA 
has been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, the Board must remand the case for 
further RO action consistent with the VCAA.  




Development of the evidence.

The veteran died in May 1996 at the age of 49.  The cause of 
death as shown on the official certificate of death was 
"colon cancer - metastatic."  At the time of his death, 
service connection was in effect for pains of the left 
shoulder, back and arms rated noncompensably disabling since 
September 1968.  

The appellant contends that the cancer that claimed the 
veteran's life was related to exposure to the herbicide Agent 
Orange at his duty station in Thailand and during short 
visits to Vietnam.  She further argues that the primary site 
of the veteran's metastatic cancer was in the lung, and in 
support of her contention she has submitted a December 2001 
medical statement to this effect from a physician associated 
with the Mayo Clinic, where the veteran received treatment 
for cancer.  

A finding that the primary site was in a lung would entitle 
the appellant to consideration of her claim under provisions 
of law that identify certain statutorily-enumerated 
disorders, including lung cancer, that may be presumed to be 
related to herbicide exposure in service if manifest at any 
time after exposure during service in Vietnam.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2004).  

Aside from the December 2001 physician's statement, the 
medical evidence of record describing the veteran's cancer is 
limited to records from the Mayo Clinic dated from July to 
October 1995.  Since there is evidence that cancer had been 
present from 1989 or earlier, the Board believes that 
additional records pertaining to treatment received by the 
veteran before July 1995 and after October 1995 should be 
obtained, especially those from the Mayo Clinic.  

The statutory presumption of service connection for certain 
disorders is limited to veterans who served in Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975.  38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2004).  The appellant maintains that 
although the Air Force Base where the veteran served as an 
aircraft mechanic was in Thailand rather than Vietnam, he 
periodically visited Vietnam while testing jet airplanes that 
had been repaired and to work on downed aircraft.  She also 
maintains that the veteran was regularly exposed to Agent 
Orange when loading the chemical onto C-130 airplanes.  She 
has submitted lay evidence that the veteran was also exposed 
to Agent Orange while using the substance to defoliate a 
field for softball games.  

Additional evidentiary development is required to clarify 
whether the appellant's assertions regarding the veteran's 
presence in Vietnam and exposure to herbicide can be 
substantiated.  The veteran's service personnel records are 
of record but no relevant information is contained therein.  
The Board believes that flight manifests that identify the 
veteran as a passenger on flights to Vietnam may exist and 
that if so, an effort should be made to obtain them.  Records 
relating to aircraft repairs and subsequent testing may also 
contain this information.  Relevant documentation should be 
requested from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  In addition, if the veteran was 
involved with the handling and loading of Agent Orange in 
Thailand, records documenting this activity may also be 
available from the USASCRUR.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  The VBA AMC should ensure that all 
VCAA notice obligations have been 
satisfied.  The notice must inform the 
claimant, (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide and (4) request that 
the claimant provide any evidence in his 
possession that pertains to the claim. 38 
U.S.C.A. § 5103(a) and (b) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

2.  Following receipt of proper 
authorization, medical records pertaining 
to treatment for cancer should be 
obtained from the Mayo Clinic for the 
periods before July 1995 and after 
October 1995 for inclusion in the record 
on appeal.  

3.  The appellant should be given an 
opportunity to identify any other medical 
providers from which the veteran received 
examination or treatment for cancer.  
Upon receipt of proper authorization, the 
VBA AMC should attempt to obtain all 
available documentation from any 
providers identified by the appellant.  

4.  The VBA AMC should contact the 
USASCRUR and/or the Department of the Air 
Force and request flight manifests or 
other documentation relevant to a 
determination as to whether the veteran 
had occasion to travel to Vietnam during 
the period from August 1965 to August 
1966 in connection with his duties as a 
jet aircraft mechanic.  The requested 
information should pertain to visits that 
entailed his presence on the ground in 
Vietnam, as distinguished from mere 
overflights.  

The veteran's personnel records and a 
copy of this remand should be enclosed to 
the request, and USASCRUR should be asked 
to verify whether personnel from these 
units had occasion to travel to Vietnam 
for repair/rescue/salvage missions during 
the relevant period.  Any supporting 
documentation should be requested.  

5.  The USASCRUR should also be asked to 
provide information concerning the 
veteran's exposure to Agent Orange during 
his duty as a jet aircraft mechanic at 
Ubon Air Force Base in Thailand.  The 
veteran served at that facility with the 
8th OM Squadron (PACAF) from August 1965 
to April 1966 and with the 433 Tactical 
Fighter Squadron (PACAF) from April 1966 
to August 1966.  

In particular, records pertaining to the 
handling, storage, loading, unloading or 
transportation of Agent Orange at Ubon 
Air Force Base should be requested.  Any 
records clarifying whether herbicides, 
including Agent Orange, were handled or 
dispensed in a manner that would have 
exposed a member of the veteran's unit or 
an individual in his occupational 
specialty should be included.  In 
particular, the VBA AMC should request 
any personnel records, job description 
records, hazard warnings or other 
information relevant to possible exposure 
to herbicides at Ubon Air Force Base 
during the period of the veteran's 
assignment there.  Any unit histories 
that include relevant information should 
be obtained.  

6.  Upon completion of the foregoing 
development, the claim should be 
readjudicated.  If service connection for 
the cause of the veteran's death remains 
denied, a supplemental statement of the 
case should be prepared and the appellant 
and her representative should be afforded 
a reasonable period of time in which to 
respond.  

Thereafter, the claim should be referred to the Board for 
further review on appeal, if in order.  No action is required 
of the appellant until she receives further notice.  The 
purpose of this remand is to obtain additional information.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


